        Case 1:19-cv-01753-RDM Document 30-1 Filed 03/26/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                   )
 100REPORTERS, et al.,                             )
                                                   )
                Plaintiffs,                        )
                                                   )
        v.                                         )
                                                          Civil Action No. 19-1753 (RDM)
                                                   )
 U.S. DEPARTMENT OF STATE,                         )
                                                   )
                Defendant.                         )
                                                   )
                                                   )


           DEFENDANT’S RESPONSE TO PLAINTIFF’S STATEMENT OF
          MATERIAL FACTS AS TO WHICH THERE IS NO GENUINE ISSUE

       Pursuant to Rule 56 of the Federal Rules of Civil Procedures and Local Civil Rule 7(h),

Defendant submits the following response to Plaintiff’s statement of material facts as to which

there is no genuine issue:

       29.     Defendant lacks sufficient knowledge to confirm or deny this paragraph.

       30.     Undisputed.

       31.     Undisputed.

       32.     Undisputed.

       33.     Undisputed.

       34.     Undisputed.

       35.     Undisputed.

       36.     Undisputed.

       37.     Undisputed.

       38.     Disputed in part. On January 17, 2020, Defendant asserted FOIA Exemptions 5, 6,

and 7(C) to withhold portions of the fourteen Excel spreadsheets. On February 19, 2020, and on

                                               1
        Case 1:19-cv-01753-RDM Document 30-1 Filed 03/26/21 Page 2 of 4




April 9, 2020, Defendant, through DOJ counsel, provided two corrected spreadsheets asserting

FOIA Exemptions 5, 6, 7(C), and 7(F). ECF No. 25-3. Stein 2nd Decl. ¶ 17.

       39.     Disputed in part. On February 19, 2020, and April 9, 2020, Defendant provided

Plaintiffs with two corrected versions of the spreadsheets corresponding to Leahy vetting in Egypt

and in Iraq. ECF No. 25-3. Stein 2nd Decl. ¶¶ 19-20.

       40.     Disputed in part. The Egypt spreadsheet provided to Plaintiffs on February 19,

2020, corrected and superseded a previous inadvertent release. ECF No. 25-3. Stein 2nd Decl. ¶

19.

       41.     Disputed in part. The Iraq spreadsheet provided to Plaintiffs on April 9, 2020,

corrected and superseded a previous inadvertent release. ECF No. 25-3. Stein 2nd Decl. ¶ 20.

       42.     Undisputed.

       43.     Undisputed.

       44.     Undisputed.

       45.     Undisputed.

       46.     Disputed in part. In order to protect the integrity and efficacy of the Leahy vetting

process and to avoid creating any opportunities to circumvent the U.S. Government’s

implementation of the Leahy Laws, Defendant does not make publicly available certain detailed

internal guidance on Leahy vetting and the procedures used by the Department officials to make

assessments in connection with the Leahy Laws. ECF No. 25-4, Blaha Decl. ¶ 7.

       47.     Disputed in part. In order to protect the integrity and efficacy of the Leahy vetting

process and to avoid creating any opportunities to circumvent the U.S. Government’s

implementation of the Leahy Laws, Defendant does not make publicly available certain detailed




                                                 2
           Case 1:19-cv-01753-RDM Document 30-1 Filed 03/26/21 Page 3 of 4




internal guidance on Leahy vetting and the procedures used by the Department officials to make

assessments in connection with the Leahy Laws. ECF No. 25-4, Blaha Decl. ¶ 7.

       48.      Undisputed.

       49.      Undisputed.

       50.      Undisputed.

       51.      Disputed. The Leahy vetting process includes vetting in the unit’s home country,

where the U.S. embassy conducts consular, political, and other security and human rights checks.

Most often, an additional review is then conducted by Department analysts in Washington, D.C.

Regional bureaus, the Bureau of Political-Military Affairs, and other stakeholders, where

appropriate, jointly develop Leahy policy and manage the vetting process with DRL. Derogatory

information found during vetting is assessed by the regional bureau that covers the relevant

geographic region in coordination with DRL, the relevant U.S. Embassy country team and country

desk, the Office of the Legal Adviser, and others, as appropriate. ECF No. 25-4, Blaha Decl. ¶¶

6, 9–10.

       52.      Disputed in part. The State Department publishes the names of units proposed for

U.S. training or assistance and rejected through the Leahy vetting process as conducted pursuant

to the State Leahy, 22 U.S.C. § 2378d, except in cases when publication would compromise

sources and methods or endanger national security.

       53.      Undisputed.

       54.      Undisputed.

       55.      Undisputed.

       56.      Disputed. Section 1235(c) of the Ike Skelton National Defense Authorization Act

for Fiscal Year 2011 (Public Law 111-383)—the statutory provision cited by Plaintiffs in their



                                                3
        Case 1:19-cv-01753-RDM Document 30-1 Filed 03/26/21 Page 4 of 4




request—stipulates that “the President shall submit to the appropriate committees of Congress a

report on United States Government police training and equipping programs outside the United

States.” The House Report 114-102, which accompanied the National Defense Authorization Act

for Fiscal Year 2016 (Public Law 114-92) states that “[i]n 2012, the [House Armed Services

C]ommittee received a one-time Presidential report on U.S. Government police training and

equipping programs outside the United States,” and “direct[ed] the Secretary of Defense, in

coordination with the Secretary of State, the Secretary of Homeland Security, and the Attorney

General of the United States, to submit an update to this report.” In other words, the direct

reporting requirement was imposed on the Department of Defense, not the Department of State.

Weetman Decl. ¶ 8.



Dated: March 26, 2021                              Respectfully submitted,

                                                   CHANNING D. PHILLIPS
                                                   D.C. Bar #415793
                                                   Acting United States Attorney

                                                   BRIAN P. HUDAK
                                                   Acting Chief, Civil Division

                                                   KATHLEENE MOLEN
                                                   Assistant United States Attorney
                                                   555 4th Street, N.W.
                                                   Washington, D.C. 20530
                                                   Tel: (202) 803-1572
                                                   E-mail:Kathleene.Molen@usdoj.gov

                                                   Counsel for Defendant




                                              4
